
    

114 HR 1009 IH: Wildfire Prevention Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        I
        114th CONGRESS
        1st Session
        H. R. 1009
        IN THE HOUSE OF REPRESENTATIVES
        
            February 13, 2015
            Mr. Ruiz (for himself, Mr. Polis, Mrs.
                    Kirkpatrick, Mr. Pocan,
                    Mr. Cook, Mr. Peters, Mr. Huffman,
                    Ms. Brownley of California, Mr. Lowenthal, Mr.
                    Young of Alaska, Mr.
                    Blumenauer, Mr. Garamendi,
                    Ms. Chu of California, Mr. Schiff, and Ms.
                    Michelle Lujan Grisham of New Mexico) introduced the following bill;
                which was referred to the Committee on
                    Transportation and Infrastructure
        
        A BILL
        To authorize the Federal Emergency Management Agency to award mitigation
            financial assistance in certain areas affected by wildfires.
    
    
        
            1.
            Short title
 This Act may be cited as the Wildfire Prevention Act of 2015.
        
        
            2.
            Wildfire mitigation assistance
            
                (a)
                In general
 Section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
                
                    (1)
 by redesignating subsection (d) as subsection (e); and
                
                
                    (2)
 by inserting after subsection (c) the following:   (d) Hazard mitigation assistance The President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section, whether or not a major disaster had been declared.
                        
                        .
                    
                
            
            
                (b)
                Conforming amendments
 The Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
                
                    (1)
 in section 404(a) (42 U.S.C. 5170c(a))—  (A) by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
                    
                    
                        (B)
 in the third sentence, by inserting or event under section 420 after major disaster each place that term appears; and
                    
                
                
                    (2)
 in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place that term appears.
                
            
        
    
